Name: Council Regulation (EEC) No 2253/87 of 23 July 1987 terminating the review proceeding and repealing the anti-dumping measures concerning imports of urea and ammonium nitrate in liquid solution originating in the United States of America
 Type: Regulation
 Subject Matter: trade;  means of agricultural production;  America;  chemistry
 Date Published: nan

 30 . 7. 87 Official Journal of the European Communities No L 208/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2253/87 of 23 July 1987 terminating the review proceeding and repealing the anti-dumping measures concerning imports of urea and ammonium nitrate in liquid solution origina ­ ting in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidzed imports from countries not members of the European Economic Community ('), and in particular Articles 14 and 15 thereof, Having regard to the proposal submitted by the Commis ­ sion after consulting the Advisory Committee set up by the abovementioned Regulation, Whereas : Community of UAN falling within Common Customs Tariff subheading ex 31.02 C and corres ­ ponding to NIMEXE code 31.02-90, originating in the United States of America. (3) The Commission officially advised the producers/ exporters and importers known to be concerned and the complainant and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (4) No submissions were made on behalf of Commu ­ nity buyers of the product in question. (5) The Commission sought and verified all informa ­ tion it deemed to be necessary for the purposes of establishing the facts and carried out inspections at the premises of the following : Producers/exporters  Agrico Chemical Company, Tulsa Oklahoma,  Arcadian Corporation, Parsipanny, New Jersey,  CF Industries Inc., Long Grove, Illinois,  Kaichem International Inc., Savannah, Georgia,  Nitron International Corporation, Greenwich, Connecticut. Importer  Kaichem International BV Breda, Netherlands. (6) The investigation of dumping covered the period from 1 July 1985 to 30 June 1986. A. Procedure ( 1 ) In February 1986 the Commission received a request for a review of the anti-dumping measures, and in particular those provided for by Regulation (EEC) No 349/81 (2), concerning imports of urea and ammonium nitrate in liquid solution (hereafter referred to as UAN) originating in the United States of America. (2) The request for a review, lodged by the Common Market Committee of the Nitrogenous and Phos ­ phatic Fertilizers Industry (CMC-Engrais) on behalf of manufacturers accounting for almost all of Community production of the product in question, contained evidence of renewed dumping and of injury caused thereby which was considered suffi ­ cient to justify review of the abovementioned measures. The Commission accordingly announced, by a notice in Official Journal of the European Communities, (3) the initiation of a review of anti ­ dumping measures concerning imports into the B. Dumping (a) Export price (7) As a general rule, export prices were determined on the basis of the prices actually paid for the products sold for export to the Community. (') OJ No L 201 , 30 . 7. 1984, p . 1 . 0 OJ No L 39, 12. 2. 1981 , p . 4. 0 OJ No C 219, 30 . 8 . 1986, p . 2. No L 208/2 Official Journal of the European Communities 30. 7. 87 C. Injury (13) In view of the above findings concerning dumping, the Commission found that continuing the investi ­ gation into alleged injury concerning the imports in question was not justified, given that anti ­ dumping measures can be imposed only if an investigation proves, during the period covered by the investigation, the existence of more than minimal dumping and that, in the interest of the Community, measures should be taken. D. Termination of review proceeding and repal of anti-dumping measures ( 14) In these circumstances, therefore, the review proceeding should be terminated without the imposition of further protective measures and the anti-dumping measures currently in force concer ­ ning imports of the product originating in the United States of America should be repealed. (15) No objections to this course were raised in the Advisory Committee . (16) The complainant was informed of the considera ­ tions and main facts on the basis of which the Commission intended to terminate the proceeding (8) In the case of exports to subsidiaries established in the Community, export prices were reconstructed on the basis of the price at which the imported product was first resold to an independent buyer, suitably adjusted to take account of all costs incurred between importation and resale, including customs duties and a 2 % profit margin . This profit margin was considered reasonable in the light of the profit margins of independent importers of the product in question . (b) Normal value (9) For each of the producers/exporters concerned the normal value was established on the basis of the weighted average of comparable domestic selling prices actually paid or payable to these producers/ exporters in the ordinary course of trade for like products intended for domestic consumption. (c) Comprarison ( 10) In comparing normal value with export prices, the Commission took account, where appropriate, of differences affecting price comparability, such as discounts and quantity rebates, commissions, credit terms, transport and insurance, handling, packing and related costs, salesmen's salaries, physical characteristics . Due allowance for such differences was made where claims in these areas could be satisfactorily substantiated. HAS ADOPTED THIS REGULATION : Sole Article 1 . The review procedure of the anti-dumping measures concerning imports of UAN falling within subheading 31.02 C of the Common Customs Tariff and correspon ­ ding to NIMEXE code 31.02-90, originating in the United States of America, is hereby terminated. 2. The anti-dumping measures currently in force concerning imports of the product referred to in para ­ graph 1 are hereby repealed with effect from 1 July 1985. National customs authorities shall take the necessary measures entailed by this repeal. ( 11 ) All comparisons were made at the same level of trade  at the ex-producer/exporter level . (d) Dumping margin (12) A comparison between the normal value and export prices showed that the exports in question were not being dumped, except for exports by Kaichem International, for which the weighted average margin amounts to less than 1 % , that is to say an insignificant level which does not justify the adoption of protective measures . This Regulation Shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987. For the Council The President K. E. TYGESEN